June 9, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
            IN THE INTEREST OF P.A.C AND K.V.C., CHILDREN

                              NO. 14-14-00799-CV

                     ________________________________

       This cause, an appeal from the Order Modifying Parent/Child Relationship
signed July 23, 2014, was heard on the transcript of the record. We have inspected
the record and find no error in the judgment. We order the judgment of the court
below AFFIRMED.

      We order appellant Marisa Lawcasey to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.